TY'SON, J.
The subsequent cross-examination hv defendant of the witness Barker, under the circumstances shown by the record, cured whatever errors may have theretofore been committed by the court to his prejudice. It is fair to presume that the defendant’s failure to relay the predicate for impeachment of the witness by showing the conversation with him at the door of the court house, was attributable either to the fact, that if the witness denied having such a conversation he could not have been contradicted or that it was the same conversation in which he made the statement, to, Mr. Hill, which was admitted by him to he true.
There is no error in the record.
Affirmed.